DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,819,178 B2 although the claims at issue are not identical, they are not patentably distinct from each other because claims are essentially claiming same invention.
Claims of Instant Application
Claims of U.S. Patent No. 9,819,178 B2
21. An apparatus, comprising: a plurality of terminals comprising a first terminal, a second terminal, a third terminal, and a fourth terminal; a first circuit node configured to be electrically coupled to a string of photovoltaic (PV) cells, wherein the first circuit node electrically is coupled to the first terminal; a second circuit node electrically coupled to the second terminal; a third circuit node electrically coupled to the third terminal; a fourth circuit node electrically coupled to the fourth terminal; electronics electrically coupled between the third circuit node and the fourth circuit node; a circuit configured to: in a first state, electrically couple the first circuit node with the second circuit 



Claims 2-6
37. (New) A method comprising: electrically coupling a circuit to at least some circuit nodes of a plurality of circuit nodes, wherein: the plurality of circuit nodes comprises a first circuit node, a second circuit node, a third circuit node, and a fourth circuit node; electronics are electrically coupled between the third circuit node and the fourth circuit node; a housing at least partially encloses the electronics, the first circuit node, the second circuit node, the third circuit node, and the fourth circuit node; in a first state, the circuit electrically couples the first circuit node and the second circuit node; and 4 in a second state, the circuit electrically couples the first circuit node with the third circuit node and electrically 


Claims 16-20

Allowable Subject Matter
Claims 21 and 37 will be indicated allowable based on the allowable subject matter of parent case after Double Patenting Rejection of claims 21-40 is resolved.  
Claims 22-36 and 38-40 depend on claims 21 and 37 with allowable subject matter hence claims 22-36 and 38-40 will also be deemed allowable if Double Patenting rejection is resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836